 In the Matter of BOND STORES,INC.andINTERNATIONAL LADIES'GARMENT WORKERS'UNION, A. F. L.Case No. 10-B-1121.Decided April 25, 1944Leader,Hill d Tennenbawm, by Mr. Benjamin LeaderandMr.Kenneth Perrine,of Birmingham, Ala., for the Company.Mr. Joseph Jacobs,of Atlanta, Ga., for the Union.Mr. Joseph E. Crubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT O1' THE CASEUpon petition duly filed by International Ladies' -GarmentWorkers' Union, A. F. L., herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Bond Stores, Inc., Birmingham, Alabama, herein calledappropriate hearing upon due notice before Paul S. Kuelthau, Trial'Examiner. Said hearing was held at Birmingham, Alabama, on April'3, 1944.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross`-examine witnesses, and to introduce ' evidence bearing on the issues.At the hearing the Company filed a motion to dismiss the petitionon the grounds,inter alia,that .the unit- sought by the Union is in-appropriate and that the Board lacks jurisdiction.The motion ishereby denied.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file-briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BIISINESS OF THE COMPANY-Bond Stores,Inc., is aMaryland corporationhaving its principaloffice, in New York City. The Company operates60 stores,1 of which56 N. L.R. B., No. 7.267 BOND STORES,INC.27is located at Birmingham, Alabama, and is the only store with whichwe are here concerned. The remaining 59 stores are located through-out the United States. In addition to its stores, the Company operates2 factories, ,1 in New York and 1 in New Jersey. The -factories areengaged in the manufacture, sale, 'and distribution of men's clothingand other merchandise to the stores. 'The stores are engaged in theretail sale and distribution of clothing and furnishings.During theyear 1943, the Birmingham store sold merchandise valued in excessof $300,000, all of which was shipped to the store from states otherthan the' State of Alabama; approximately 3 percent of the totalsales was shipped to points outside the State of Alabama.Each of,the 60 stores of the Company does its own advertising but adver-tising copy is furnished from the New York office, and the sameadvertising copy appears in local newspapers of many States, at thesame time. The Birmingham store also advertises by radio.over localBirmingham stations.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.'II. THE ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union, affiliated with theAmerican Federation of Labor, is a labor organization admitting to,membership. employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the bargainingrepresentative for_ certain of its employees unless and until the Unionis certified by the Board.A statement prepared by a Field Examiner, introduced in evidence-at'the hearing, indicates, that the Union represents a substantial num-ber of employees in the,unit hereinafter found appropriate:We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit,comprised of all employees in the alterationdepartment of the Company's Birmingham store. The Company con-tends that the unit sought is not appropriate.1 SeeMatter of Bond-Stores, Inc,50 N. L. It. B. 1437;Matter of J. L. Brandeis & Sons,53 N. L. It. B. 352.'The Field Examiner reported that the Union submitted four authorization cards, all ofwhich bear names of persons whose names are listed on the Company's pay roll of February2,'1944 ; there are approximately six employees in the-unit alleged by the Union to beappropriate. 'gig-DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company's alteration department is located in a single roomwhich is separated from the remainder of the Birmingham-store. Ithas seven employees, one of whom is a regular part-time employee,and is. -Linder the sole supervision of the store manager.The employ,-'.ees of the department, namely, a fitter, presser, tailors, and finishers,are engaged only in the alteration of clothes purchased in the Com-pany's,store.There is no interchange of employees between the altera-tioii department and other departments of 'the store.The alterationdepartment employees are'generally considered as belonging to askilled trade, having interests separate fiom those of sales and otherstore employees. In harmony with this distinction, the Union limitsitsmembership to skilled alteration workers and has made no at-tempt to organize the remaining employees of the store.From theforegoing facts, we are of the opinion that' a unit composed of altera=tioh department employees is appropriate for the purposes of collec-tive bargaining.3 -I-We find that all employees in the alteration department of the Com-pany's Birmingham, Alabama, store, excluding all supervisory em-ployees who have the authority to hire, promote, discharge, discipline,or otherwise' effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the ' pur-poses -of collective bargaining-within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION Or REPRESENTATIVES_We-,shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-_ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of, the Direction of Elec-tion herein, subject to the limitations and additions set" forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor'Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and, pursuant to Article III, Section 9, of National LaborRelations Board Rules, and 'Rules and Regulations-' Series 3, it ishereby-DIREorm that, as part of the investigation to ascertain representa-tives for the purposes of,collective bargaining with Bond Stores, Inc.,Birmingham; Alabama, an election by secret ballot shall be conductedas early as.possible, but not later than, thirty (30) days from theSeeMatter of C-reenfleld'8 Company,54 N. L.R. B. 1315. IBOND STORES,INC.23'date' of this Direction, under the direction and, supervision of theRegional Director for, the Tenth Region, acting in this matter as-agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because 'they were ill, or on vacation ortemporarily 'laid off, and including employees in the armed forces.of the United States who, present themselves in person at the ,polls,but excluding any who have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the date of theelection, to determine whether ,or not they desire to be representedby International Ladies' Garment Workers' Union, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining.I